DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 4/23/2021 is acknowledged.
Applicant amended claims 10 and 18.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Kim et al. (US 2016/0293697), discloses a first source/drain contact (320 and 330 in region I of Fig. 2A, paragraph 0064) is in contact with a top face of the first source/drain epitaxial structure 232 (Fig. 2A); and an isolation insulating layer 125 (Fig. 3, paragraph 0067) but fails to disclose the first source/drain contact is in contact with a top and one side face of the first source/drain epitaxial structure, and in contact with the isolation insulating layer. Additionally, the prior art does not teach or suggest a semiconductor device including fin field effect transistors (FinFETs), comprising: the first source/drain contact is in contact with a top and one side face of the first source/drain epitaxial structure, and in contact with the isolation insulating layer in combination with other elements of claim 1.
In addition, claim 10 would be allowable because a closest prior art, Kim et al. (US 2016/0293697), discloses a first source/drain structure (leftmost 105b and 232 in region I in Fig. 2A) including a first fin structure (leftmost 105b in region I in Fig. 2A, paragraph 0070); a second source/drain structure (leftmost 105b and portion of 234 contacting the leftmost 105b in region II in Fig. 2A) including a second fin structure (leftmost 105b in region II in Fig. 2A); and a third source/drain structure (rightmost 105b and portion of 234 contacting the rightmost 105b in region II in Fig. 2A) including a third fin structure (rightmost 105b in region II in Fig. 2A) but fails to disclose only one fin structure in the first source/drain structure; only one fin structure in the second source/drain structure; one fin structure in the third source/drain structure; and wherein the first source/drain epitaxial layer is in contact with no fin structure other than the first fin 
Furthermore, claim 18 would be allowable because a closest prior art, Kim et al. (US 2016/0293697), discloses a first source/drain structure (leftmost 105b and portion of 234 contacting the leftmost 105b in region II in Fig. 2A) including a first fin structure (leftmost 105b in Fig. 2A) extending in a first direction (“1ST DIRECTION” in Fig. 2A), on which first source/drain epitaxial layer (portion of 234 contacting the leftmost 105b in region II in Fig. 2A) is formed but fails to disclose the first source/drain epitaxial layer is formed on side faces of an upper part of the fin structure; and wherein the first source/drain epitaxial layer is in contact with no fin structure other than the first fin structure. Additionally, the prior art does not teach or suggest a semiconductor device including fin field effect transistors (FinFETs), comprising: the first source/drain epitaxial layer is formed on side faces of an upper part of the fin structure; and wherein the first source/drain epitaxial layer is in contact with no fin structure other than the first fin structure in combination with other elements of claim 18.

A closest prior art, Kim et al. (US 2016/0293697), discloses a semiconductor device including fin field effect transistors (FinFETs), comprising: a first FinFET (finFet in region I in Fig. 2A; see paragraph 0066, wherein “the first and second regions I and II may be a negative-channel metal oxide semiconductor (NMOS) region and a positive-channel metal oxide semiconductor (PMOS) region”; and also see paragraph 0189, wherein “The above semiconductor device and the method of manufacturing the same may be applied to various types of memory devices including a finFET”) including a first fin structure (left-most 105b in region I in Figs. 2A and 3, paragraph 0070) extending in a first direction (“1ST DIRECTION” in 
the first source/drain contact (320 and 330 in region I of Fig. 2A) is in contact with a top and one side face of the first source/drain epitaxial structure 232 (Fig. 2A), and a second dielectric layer 160 (Fig. 4, paragraph 0064) is in contact (see paragraph 0063, wherein Fig. 4 is the cross-sectional view taken along the line C-C' of FIG. 1) with another side face of the first source/drain epitaxial structure 232 (Fig. 4, paragraph 0064) but fails to teach the first source/drain epitaxial structure is asymmetric with respect to the first fin structure in a cross section along a second direction crossing the first direction, and the first FinFET includes only one fin structure, the first source/drain contact is in contact with a top and one side face of the first source/drain epitaxial structure, and in contact with the isolation insulating layer as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-9 depend on claim 1.
In addition, a closest prior art, Kim et al. (US 2016/0293697), discloses a semiconductor 
Furthermore, a closest prior art, Kim et al. (US 2016/0293697), discloses a semiconductor device including fin field effect transistors (FinFETs), comprising: a first source/drain structure (leftmost 105b and portion of 234 contacting the leftmost 105b in region II in Fig. 2A) including a first fin structure (leftmost 105b in Fig. 2A) extending in a first direction (“1ST DIRECTION” in Fig. 2A), on which first source/drain epitaxial layer (portion of 234 contacting the leftmost 105b in region II in Fig. 2A) is formed; a second source/drain structure (rightmost 105b and portion of 234 contacting the rightmost 105b in region II in Fig. 2A) including a second fin structure (rightmost 105b in region II in Fig. 2A) extending in the first direction, on which second source/drain epitaxial layer (portion of 234 contacting the rightmost 105b in region II in Fig. 2A) is formed; a third source/drain structure (leftmost 105b and 232 in region I in Fig. 2A) including a third fin structure (leftmost 105b in region I in Fig. 2A, paragraph 0070) extending in the first direction, on which third source/drain epitaxial layer 232 (Fig. 2A, paragraph 0085) is formed; and a first dielectric layer 240 (Fig. 2A, paragraph 0088) separating the first source/drain structure (leftmost 105b and 232 in region I in Fig. 2A) and the second source/drain structure (leftmost 105b and portion of 234 contacting the leftmost 105b in region II in Fig. 2A), wherein: the first source/drain epitaxial layer (portion of 234 contacting the leftmost 105b in region II of Fig. 2A) is formed on a top and side faces of an upper part of the fin structure (leftmost 105b in region II of Fig. 2A) protruding (see Fig. 3, wherein the leftmost 105b in region II vertically protruding from 125; see paragraph 0063, wherein Fig. 3 is the cross-sectional view taken along the line B-B' of FIG. 1) from an isolation insulating layer 125 (Figs. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813